DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over over Kokubu (US2009/0140189 A1) in view of Takiguchi (US2003/0192626 A1) and Burger (US2006/0028311 A1).

Regarding to Claim 1, Kokubu teaches a high-pressure fuel pump (Paragraph 27 teaches the device can receive and discharge fluid, so it can be interpreted as a pump), comprising:
a fixed core (Fig. 1, Part 34);

an outer core having an inner peripheral surface on which an outer peripheral surface of the anchor slides (Fig. 1, Part 35 is an outer core, Paragraph 15 teaches Part 36 would slide inside Part 35.  Based on the teachings of Fig. 1 and Paragraph 15, the outer peripheral surface of Part 36 slides on the inner peripheral surface of Part 35); and
a seal ring, the seal ring connecting the fixed core and the outer core (Fig. 1, Part 33, Paragraph 15 teaches the location of Part 33, Paragraph 17 teaches the function of Part 33 as a sealing to isolate Part 34 and Part 35),
wherein the seal ring is a non-magnetic body (Kokubu, Paragraph 17 teaches seal ring Part 33 is made by a non-magnetic material).

Kokubu fails to explicitly disclose, but Takiguchi teaches a high-pressure fuel pump, comprising:
a ferritic precipitation hardening type metal fixed core (Kokubu, Paragraph 17 teaches a device comprises a fixed core Part 35 made by a ferromagnetic material, Takiguchi, Paragraph 8 further teaches a ferritic precipitation hardening stainless steel is a ferromagnetic material);
a ferritic precipitation hardening type metal anchor (Kokubu, Paragraph 17 teaches a device comprises an anchor Part 36 made by a ferromagnetic material, Takiguchi, Paragraph 8 further teaches a ferritic precipitation hardening stainless steel is a ferromagnetic material); and

wherein the ferritic precipitation hardening type metal is ferritic precipitation haderning type stainless steel having a composition by mass of Cr of 13 to 15%, Ni of about 3%, Cu of 2% or less, C of 0.05% or less, S of 0.05% or less, and Mo of 4% or less [Kokubu teaches the fixed core, the anchor and the seal ring (Kokubu, Fig. 1, Part 34, Part 36 Part 33).  Kokubu further teaches the fixed core and the anchor made by ferromagnetic material, and seal ring made by non-magnetic metal such as brass (Kokubu, Paragraph 17).  Takiguchi further teaches a ferritic precipitation hardening stainless, which is a ferritic precipitation hardening type metal, is a ferromagnetic material which has high hardness to improve the durability of the device (Takiguchi, Paragraph 8 teaches the benefit of a ferritic precipitation hardening stainless steel), and further teaches the component of the stainless steel (Takiguchi, Paragraph 15).  Therefore, when applying the teachings of Takiguchi to Kokubu, one with ordinary skill in the art would be able to understand and use suitable materials as the fixed core and anchor to improve and the durability of the device (Takiguchi, Paragraph 8).  In addition, since Kokubu and Takiguchi teaches using certain materials for the fixed core, anchor (ferritic precipitation hardening stainless steel, Takiguchi, Paragraph 8 and Kokubu, Paragraph 17) and seal ring (brass, Kokubu, Paragraph 17), it is well-known by one of ordinary skill in the art that the hardness of the material of the seal ring is lower than the material of the fixed core and anchor (please see https://www.jewelrynotes.com/the-mohs-scale-of-hardness-for-metals-why-it-is-important/).]



Kokubu fails to explicitly disclose, but Burger teaches a high-pressure fuel pump, comprising:
wherein the seal rings is welded to the outer core and the fixed core [Kokubu teaches the pump, wherein the seal is joined together with the outer core and the fixed core (Kokubu, Paragraph 17, Paragraph 18).  Burger further parts of the pump can be connected by certain welding process to make the manufacture process more rapid and efficient (Burger, Paragraph 16).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kokubu to incorporate the teachings of Burger to use a certain welding method to combine the parts in order to make the manufacture process more rapid and efficient (Burger, Paragraph 16).

Regarding to Claim 2, Kokubu in view of Takiguchi and Burger teaches the modified high-pressure fuel pump, wherein:
the seal ring has an elongation larger than an elongation of the fixed core and the anchor (Since seal ring is made by brass and fixed core and anchor are made by ferritic 

Regarding to Claim 3, Kokubu in view of Takiguchi and Burger teaches the modified high-pressure fuel pump, wherein:
the seal ring has an elongation rate of 35% or more (https://www.azom.com/article.aspx?ArticleID=11049, Fig. 2 shows the elongation of brass is larger than 35%).

Regarding to Claim 5, Kokubu in view of Takiguchi and Burger teaches the modified high-pressure fuel pump, wherein
the seal ring has a cylindrical shape (Kokubu, Paragraph 15 teaches Part 33 is cylindrical),
the fixed core and the outer core each have an insertion portion to be inserted into the seal ring (Kokubu, Fig. 1 teaches both the fixed core Part 34 and the outer core Part 35 each has an insertion portion to be inserted into the seal ring, which is also shown in Fig. 4 and Fig. 5), and
the fixed core and the outer core have an outer peripheral surface flush with an outer peripheral surface of the seal ring in a state of being inserted into the seal ring (Kokubu, Fig. 1 shows when the parts are joined together, the fixed core Part 34 and the outer core Part 35 .

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding to the remark, the applicant argued that Takiguchi fails to teach the limitation “wherein the ferritic precipitation hardening type metal is ferritic precipitation haderning type stainless steel having a composition by mass of Cr of 13 to 15%, Ni of about 3%, Cu of 2% or less, C of 0.05% or less, S of 0.05% or less, and Mo of 4% or less”, but after reviewing the references, the examiner considered Takiguchi, Paragraph 15 teaches the limitation.  Regarding to the limitation “wherein the seal rings is welded to the outer core and the fixed core”, the examiner considered Burger teaches the limitation.

The applicant also argued that Takiguchi cannot be applied to Kokubu since Takiguchi fails to teach certain parts of a pump.  The examiner respectfully disagree.  Since Kokubu teaches the fixed core and the anchor made by ferromagnetic material, and seal ring made by non-magnetic metal such as brass (Kokubu, Paragraph 17), and Takiguchi further teaches a specific kind of stainless steel to improve and the durability of the device (Takiguchi, Paragraph 8).  Therefore, one with ordinary skill in the art would understand and apply the teachings of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oikawa (US2013/0052064 A1) teaches a fuel pump device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.W./             Examiner, Art Unit 3747                                                                                                                                                                                           
/JOSEPH J DALLO/             Primary Examiner, Art Unit 3747